Order of the Family Court, New York County, entered December 22, 1977, adjudging the respondent-appellant a juvenile delinquent and placing him with the New York State Division for Youth under restrictive placement, unanimously modified, on the law, to reverse and remand for an EEG (brain scan) and a neurological examination as to appellant’s mental status, and a new dispositional hearing thereafter, and otherwise affirmed, without costs and without disbursements. There had been a fact-finding determination entered on October 17, 1977 that the juvenile committed acts which, if done by an adult, would constitute the crime of robbery in the first degree and possession of a weapon in the fourth degree. We do not disturb that determination. However, the disposition of a restrictive placement was made without a neurological examination and an encephalogram, which would be a critical aid in determining whether in this case there is brain damage (Family Ct Act, § 750, subd 3) and formulating a plan for hoped for treatment (Family Ct Act, § 753-a, subd 2, par [b]). Concur—Kupferman, J. P., Lupiano, Birns, Fein and Lane, JJ.